IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

KENNETH W. RUFF, )
Plaintiff,

Vv. 1:19CV144
ANDREW SAUL, ,
Commissioner of Social Security, )
Defendant.

- MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Kenneth W. Ruff (“Plaintiff”), pro se, brought this action pursuant to Section
205(g) of the Social Security Act (the “Act”), as amended (42 U.S.C. § 405()), to obtain judicial
review of a final decision of the Commissioner of Social Security denying his claim for
Disability Insurance Benefits (“DIB”) under Title II of the Act. The parties have filed cross-
motions for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed his application for DIB on May 4, 2015, alleging a disability
onset date of Januaty 8, 2015. (Tr. at 10, 147-48.)! His claim was denied initially (I'r. at 52-
60, 70-73), and that determination was upheld on reconsideration (Ir. at 61-69, 79-83).
Thereafter, Plaintiff requested an administrative hearing de novo before an Administrative
Law Judge (“ALJ”). (Tr. at 84-85.) Plaintiff, along with his attorney and an impartial

vocational expert, attended the subsequent hearing on October 4, 2017. (Tr. at 10.) The ALJ

 

* Transcript citations refer to the Administrative Record [Doc. #11].
ultimately concluded that Plaintiff was not disabled within the meaning of the Act (T'. at 18),
and, on December 14, 2018, the Appeals Council denied Plaintiff's request for review of that
decision, thereby making the ALJ’s conclusion the Commissionet’s final decision for purposes
of judicial review (T'r. at 1-5).
I. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissioner’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (44th Cir. 2006). However, “the
scope of [the] review of [such an administrative] decision .. . is extremely limited.” Frady v.
Harris, 646 F.2d 143, 144 (4th Cir. 1981). “The courts are not to try the case de novo.”
Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974). Instead, “a reviewing court must |
uphold the factual findings of the ALJ [underlying the denial of benefits] if they are supported
by substantial evidence and were reached through application of the correct legal standard.”
Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (Gnternal brackets omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a pteponderance.” Mastto v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) Gnternal citations and quotation marks omitted). “If there is
evidence to justify a refusal to ditect a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to re-weigh

conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL]’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that in administrative proceedings,
“la] claimant for disability benefits beats the burden of proving a disability.” Hall v. Harris,
658 F.2d 260, 264 (4th Cir. 1981). In this context, “disability” means the ““‘inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.” Id. (quoting 42 U.S.C.
§ 423d) (A)?

“The Commissioner uses a ftve-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period

of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the

 

* “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program .. . provides benefits to disabled persons who have contributed to the program while employed. The
Supplemental Security Income Program . .. provides benefits to indigent disabled persons. The statutory
definitions and the regulations .. . for determining disability governing these two programs are, in all aspects
televant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal citations omitted).
tequitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
wotking, benefits ate denied. ‘The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett.v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at each of the first two steps,
and establishes at step three that the impairment “equals or exceeds in severity one or more

_of the impairments listed in Appendix I of the regulations,” then the claimant is disabled.
Mastto, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two, but falters at
step three, ie., “[i]f.a claimant’s impairment is not sufficiently severe to equal or exceed a listed
impairment, the AL] must assess the claimant’s residual function[al] capacity (RFC).” Id. at
179.3 Step four then requires the ALJ to assess whether, based on that RFC, the claimant can
“perform past relevant work”; if so, the claimant does not qualify as disabled. Id. at 179-80.

However, if the claimant establishes an inability to return to prior work, the analysis proceeds

 

3 “REC is a measutement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that pursuant to the administrative regulations, the “RFC is an assessment of an individual’s
ability to do sustained work-related physical and mental activities in a work setting on a regular and continuing
basis .. . [which] means 8 hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis
and quotation marks omitted)). The RFC includes both a “physical exertional or strength limitation” that
assesses the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be
determined by the AL] only after [the ALJ] considers all relevant evidence of a claimant’s impairments and any
related symptoms (¢.g, pain).” Hines, 453 F.3d at 562-63.

 
to the fifth step, which “requires the Commissioner to prove that a significant number of jobs

exist which the claimant could perform, despite [the clatmant’s] impairments.” Hines, 453

 

F.3d at 563. In making this determination, the ALJ must decide “whether the claimant is able
to perform othet work considering both [the claimant’s RFC] and [the claimant’s] vocational
capabilities (age, education, and past work experience) to adjust to a new job.” Hall, 658 F.2d
at 264-65. If at this step, the Government cannot carry its “evidentiary burden of proving
that [the claimant] remains able to work other jobs available in the community,” the claimant
qualifies as disabled. Hines, 453 F.3d at 567.
Ii. DISCUSSION

In the present case, the AL] found that Plaintiff had not engaged in “substantial gainful
activity” since January 8, 2015, his alleged onset date. Plaintiff therefore met his burden at
step one of the sequential evaluation process. At step two, the ALJ further determined that
Plaintiff suffered from the following severe impairments:

inflammatoty vs. theumatoid arthritis; degenerative joint disease of the knees;
degenerative joint disease of the left wrist; and hypertension|.]

(Tr. at 12.) The ALJ found at step three that none of these impairments, individually or in
combination, met ot equaled a disability listing. (Tr. at 12-13.) Therefore, the ALJ assessed
Plaintiffs RFC and found that he could perform light work, as defined in 20 CFR.
§ 404.1567(b), with the following exceptions:

He can occasionally climb ramps and stairs. He can occasionally kneel, crawl,

ot ctouch. He can occasionally stoop or balance. He cannot climb ladders,

topes, or scaffolds. He must avoid concentrated exposure to hazards. He can

occasionally use foot pedals. He can frequently handle or finger. He can
frequently reach overhead.
(Tr. at 13-14.) At step four of the analysis, the ALJ determined that all of Plaintiffs past
relevant work exceeded his RFC. (T'r. at 17.) However, the AL] determined at step five that,
given Plaintiff's age, education, work experience, RFC, and the testimony of the vocational
expert as to these factors, he could perform other jobs available in the national economy. (T't.
at 17-18.) Therefore, the AL] concluded that Plaintiff was not disabled under the Act. (Tr. at
18.)
As noted above, the present action for judicial review has been brought by the Plaintiff
| pro se. This Coutt is tequited to consttue such pro se pleadings liberally and will consider the
claims faitly encompassed in Plaintiffs arguments. Erickson v. Pardus, 551 U.S. 89, 94 (2007).
In his two-page “Motion for Judgement,” Plaintiff sets out his contentions as follows:

I had to come out of work in January 2015 pet my physician’s recommendation
due to being diagnosed with Rheumatoid Arthritis/Osteoarthritis which
ptevents me from completing tasks on a daily basis like I once did due to the
sevete pain that [is] associated with the chronic disease that I have been
diagnosed with. Now, there ate times when I am in so much pain where I
cannot hardly get out [of] bed and move around and there ate also days when I
have to use a cane just to move atound and then the pain is still unbearable to
the point where I am in teats. At the present time I am seeing Dr. Gay who is
a theumatoid arthritis specialist at Thomasville Family Practice and I am also
seeing Dr. Dellinger for this condition, but as of tight now I cannot even get
seen due to no health insurance or money to pay for the doctor visit which
ptevents me from getting the necessaty help for this chronic condition or
medication for pain.

I really need to see [these] physicians so I can get the proper treatment that [I]
need] for my condition because I have not been to the doctor in over a year
and I also need|] insurance so I can get to the doctor, hospital, and other medical
facilities that I may be teferred to and also I need to get the necessary medication
so the pain will not be as much as it is tight now but without finances this cannot
take place which will cause me to continue suffering. Also, I have also applied
for Medicaid and continue to be denied but again I need some type of medical
insurance.
Finally, my claim is that I was wrongfully denied and that my case was not

thoroughly reviewed due to my chronic medical conditions that prevents [sic]

me from doing normal daily activities and that the information that has been

previously submitted to the Social Security Administration concerning my

chronic illness was enough to consider me for Social Security Disability and the

allegations of error is the denial of my Social Security claim by the

Commissioner of Social Security.
(Pl.’s Mot. [Doc. #15] at 1-2.) Plaintiff concludes that he hopes the Court will “take what [he
has] said into consideration and approve [his| disability claim.” (d. at 2.) However, as
explained above, the approval of Plaintiffs claim is beyond the Court’s scope of review.
Instead, the Court must determine whether substantial evidence supports the AL]’s
determination that Plaintiff was not disabled under the Act during the time period at issue in
this case, which extends from Plaintiffs alleged onset date, January 8, 2015, to the date of the
AL]’s decision, February 13, 2018.4

The more specific contention Plaintiff raises before the Court is whether his case was
“thoroughly reviewed” by the ALJ. (Pl’s Mot. at 2.) However, Plaintiff provides no details
as to which evidence the ALJ failed to properly review. Moreover, the AL]’s decision reflects
a thorough review of the record, and the Court has likewise reviewed the record and finds that
substantial evidence supports the AL]’s RFC finding and her decision as a whole. Notably,
Plaintiffs contention of error appeats to focus on the ALJ’s alleged failure to properly evaluate

the limiting effects of his arthritis, which the ALJ found to be a sevete impairment at step two

of the sequential analysis. Plaintiff essentially contends that substantial evidence fails to

 

4 As a preliminary matter, much of Plaintiffs motion describes the current state of his impairments, including
his increased pain due to his lack of treatment and pain medications. To the extent Plaintiff contends that his
impaitments have worsened since February 13, 2018, the Court notes that Plaintiff may file a new application
for DIB alleging an onset date on or after February 14, 2018. Depending on his income level, Plaintiff may
also qualify to file an application for Supplemental Security Income (“SSI”) under Title XVI of the Act.
support the ALJ’s evaluation of his subjective complaints. The Court construes this claim as
a challenge to the ALJ’s evaluation of Plaintiff's subjective complaints of pain.

Under the applicable regulations, the AL]’s decision must “contain specific reasons for
the weight given to the individual’s symptoms, be consistent with and supported by the
evidence, and be clearly atticulated so the individual and any subsequent reviewer can assess
how the adjudicator evaluated the individual’s symptoms.” Social Security Ruling 16-3p, Titles
Il and XVI: Evaluation of Symptoms in Disability Claims, SSR 16-3p, 2017 WL 5180304 (Oct.

25, 2017) (‘SSR 16-3p”); see also 20 C-F.R. § 404.1529. In Craig v. Chater, the Fourth Circuit

 

addressed the two-part test for evaluating a claimant’s statements about symptoms. Craig, 76
F.3d at 594-95. “First, there must be objective medical evidence showing ‘the existence of a
medical impaitment(s) which results from anatomical, physiological, or psychological
abnormalities and which could reasonably be expected to produce the pain ot other symptoms
alleged.” Id. at 594 (emphasis omitted) (citing 20 C.F.R. §§ 416.929(b), 404.1529(b)). Lf such
an impairment exists, the second part of the test then requites the AL] to consider all available
evidence, including a claimant’s statements about pain, in order to evaluate “the intensity and
persistence of the claimant’s pain, and the extent to which it affects [the] ability to work.”
Craig, 76 F.3d at 595.

This approach facilitates the AL]’s ultimate goal, which is to accurately determine the
extent to which a claimant’s pain or other symptoms limit the ability to perform basic work
activities. Relevant evidence for this inquiry includes a claimant’s “medical history, medical
signs, and laboratory findings” Craig, 76 F.3d at 595, as well as the following factors set out in

20 CER. § 404.1529(0)(3):
(@) [Claimant’s] daily activities;

(i) The location, duration, frequency, and intensity of [claimant’s] pain or other
symptoms;

(iii) Precipitating and aggravating factors,

(iv) The type, dosage, effectiveness, and side effects of any medication
[claimant] take[s] or [has] taken to alleviate [his] pain or other symptoms;

(v) Treatment, other than medication, [claimant] receive[s] or [has] received for
telief of [his] pain or other symptoms;

(vi) Any measutes [claimant] use[s] or [has] used to relieve [his] pain ot other
symptoms (e.g., lying flat on [his] back, standing for 15 to 20 minutes every

hout, sleeping on a board, etc.); and

(vii) Other factors concerning [{claimant’s] functional limitations and restrictions
due to pain or other symptoms.

Where the ALJ has consideted these factors and has heard a claimant’s testimony and observed
his demeanor, the ALJ’s determination is entitled to deference. See Shively v. Heckler, 739
F.2d 987, 989 (4th Cir. 1984).

In the present case, the ALJ noted that Plaintiff testified that he experienced arthritis
pain in his legs, arms, wrists, knees, and back. (Tr. at 14, 36-37.) He further testified that the
pain “comes and goes” and is sometimes helped by pain medication. (Ir. at 14, 36-38.) In
terms of activity, Plaintiff stated that he can walk for approximately 15 minutes at a time, sit
fot about 15 minutes before needing to stand, stand for about 20 minutes, has no problems
with lifting, and can lift 20 pounds. (Ir. at 14, 38, 40.) He described his back and knee pain
as wotse when transitioning from laying down to standing up and often subsiding within a

minute of standing. (T'r. at 14, 39.)
While the AL] found that Plaintiffs arthritis “could reasonably be expected to cause
some of the alleged symptoms,” she also found that Plaintiffs “statements concerning the
intensity, persistence[,] and limiting effects of these symptoms [we]re not entirely consistent
with the medical evidence and other evidence in the record.” (I'r. at 14.) Therefore, Plaintiffs
challenge hinges on step two of the Craig analysis.

It is undisputed that at step two of the analysis, the AL] should not reject a claimant’s
statements “about the intensity and persistence of [his] pain or other symptoms or about the
effect [his] symptoms have on [his] ability to work solely because the available objective
medical evidence does not substantiate [his] statements.” 20 C.F.R. § 404.1529(c)(2). Thus,
“subjective evidence of pain intensity cannot be discounted solely based on objective medical
findings.” Lewis v. Berryhill, 858 F.3d 858, 866 (4th Cir. 2017). However, it is also undisputed
that a plaintiffs “symptoms, including pain, will be determined to diminish [his] capacity for
basic work activities [only] to the extent that [his] alleged functional limitations and restrictions
due to symptoms, such as pain, can reasonably be accepted as consistent with the objective
medical evidence and other evidence.” 20 C.F.R. § 404.1529(c)(4). Thus, objective medical
evidence and other evidence in the record ate “crucial to evaluating the intensity and
persistence of a claimant’s pain and the extent to which it impaits [the] ability to work” and
“Ja|lthough a claimant’s allegations about .. . pain may not be discredited solely because they
ate not substantiated by objective evidence of the pain itself or its severity, they need not be
accepted to the extent they ate inconsistent with the available evidence, including objective
evidence of the underlying impairment, and the extent to which that impairment can

reasonably be expected to cause the pain the claimant alleges [ he suffers.” Hines, 453 F.3d

 

10
at 565 n.3 (quoting Craig, 76 F.3d at 595); see also SSR 16-3p (“[O]bjective medical evidence

 

is a useful indicator to help make reasonable conclusions about the intensity and persistence
of symptoms, including the effects those symptoms may have on the ability to perform work-
telated activities. . . .”). According to the regulatory guidance:

If an individual’s statements about the intensity, persistence, and limiting effects

of symptoms ate consistent with the objective medical evidence and the other

evidence of tecord, we will determine that the individual’s symptoms are more

likely to reduce his or het capacities to perform work-related activities. ... In

contrast, if an individual’s statements about the intensity, persistence, and

limiting effects of symptoms ate inconsistent with the objective medical
evidence and the other evidence, we will determine that the individual’s
symptoms ate less likely to reduce his or her capacities to perform work-related
activities. ...

SSR 16-3p.

In the present case, a thorough review of the AL]’s decision and the record as a whole
reveals that the AL] properly considered objective medical evidence and other evidence, and
explained that determination in the decision. In evaluating the evidence, the ALJ specifically
identified multiple reasons supporting her determination.

In particular, the AL} noted Plaintiff's reported ability to drive, shop, attend church,
and visit friends, perform “household chotes, such as cleaning and laundry,” help cate for his
patalyzed mother on a limited basis, and walk his dog twice a day with occasional breaks. (Ir.
at 14, 15, 16, 17, 41-42, 241.) The ALJ found that Plaintiffs ability to perform these activities
indicated that his arthritic pain was not as debilitating as he alleged. (Tr. at 14, 17.)

The ALJ also considered Plaintiff's treatment records. The ALJ recounted that, as of

January 2015, his alleged onset date, Plaintiffs primary cate physician Dr. Dellinger noted that

Plaintiffs knees had crepitus with some posterior swelling consistent with popliteal cysts,

11
along with reported bilateral knee pain. (Ir. at 14, 237-238.) Dr. Dellinger “noted that he
would place [Plaintiff], whose job requited him to do a lot of walking and climbing up and
down ladders, on disability for stx months.” (Ir. at 14-15 (citing Tr. at 237, 274).)
Significantly, the ALJ concluded that in rendering his opinion that Plaintiff was unable to
work, Dr. Dellinger appeared to find that Plaintiff was unable to “perform the duties of a
cleanet of sanitation machines,” rather than unable to perform work in general. The AL] also
considered at length Plaintiffs treatment by his rheumatologist, Dr. Gay, throughout the time
period at issue.

In February, the claimant visited Dr. Gay, a rheumatologist, for monitoring of
his arthritis. The claimant reported that the pain in legs went from his knees
downward, that standing and walking worsened the pain, and that sitting
improved the pain. He also reported that the morning stiffness in his hands
lasted for a brief period. Dr. Gay noted that his rheumatoid arthritis was being
treated with leflunomide and Humira, and that he was not experiencing any side
effects from the medication. His assessment was that the claimant’s disease was
under “reasonably good control.”

In May, Dr. Gay noted the claimant was not in any acute distress. He noted that
x-tays showed moderate medial compartment narrowing in his knees. He also
noted that the claimant was “still having some pain in his knees down into his
calves,” but that he had not had reported any pain in his hands. He further
noted that claimant had suffered some pain in his left wrist during the past week,
and that he had experienced some intermittent pain in his left shoulder. The
claimant reported that he sometimes had to take a break when walking his dog.
Dr. Gay’s assessment was that the claimant had advanced arthritis of the left
wrist, and that he probably would be unable to return to his previous job. In
December, Dr. Gay noted the claimant had recently experienced swelling in his
wrist. He also noted the claimant’s morning joint stiffness lasted for about ten
minutes. He further noted that the claimant was taking Meloxicam, Cymbalta,
and Norco for his pain without side effects. As for the examination of the
claimant’s atms, Dr. Gay noted that he exhibited a significant loss of range of
motion in his left wrist, but that his right wrist was normal. He noted the
claimant had swelling of the third interphalangeal joint in both hands. As for
the claimant’s knees, he noted the claimant had mild crepitus but a normal range
of motion in his right knee; his left knee exhibited a decreased range of motion,

12
in that there was a mild loss of flexion with mild to moderate crepitus. The
tange of motion in his ankles was normal. In April 2016, Dr. Gay noted:

He is doing somewhat better as far as his legs go. His legs have not been
hurting as much, and he has been able to walk better. He is having trouble
with his fingers this morning. His wrists have been doing fine lately. He
has not noticed any problems with swelling in his wrists lately.
Dr. Gay also noted the claimant was taking one to four Norco tablets and four
Aleve tablets per day for pain control. He further noted the claimant was no
longer taking Humira due to his lack of health insurance. Dr. Gay’s assessment
of the status of the claimant’s arthritis was “no significant disease activity seen
today off of Humira.” In December, he noted the claimant had occasional but
not persistent swelling in his hands. He also noted the claimant was taking two
hydrocodone tablets per day. In August 2017, he described the claimant’s
musculoskeletal status as follows: “He reports that his hands and feet are not
giving him any problems. His right knee is still bothering him as well as his
lower back.”

(Tr. at 15 (internal citations omitted) (citing Tr. at 241, 242, 244, 246, 257, 278, 285, 292, 294,
321, 327, 333, 337, 340, 342, 347, 348, 356.) The AL] gave great weight to Dr. Gay’s statement
that Plaintiff “probably could not return to his past work as a cleaner of sanitation machines.”
(Tr. at 15, 244.) In making this determination, the ALJ noted that “it is a reasonable conclusion
in light of Dr. [Gay’s] findings regarding [Plaintiffs] impaired third fingers, left wrist, and left
knee, and in light of his need to use Norco to manage his pain.” (Tr. at 16.)

The AL] also considered the assessment of the State agency medical consultant, Dr.
Song, who opined that Plaintiff could perform the full range of light work. (T'r. at 16.) The
AL] gave partial weight to this opinion but concluded that Plaintiff required further limitations
in light of Dr. Gay’s findings. In fact, Plaintiffs RFC, as written, encompasses nearly all of
the limitations proposed by Plaintiffs testimony and the medical records, including not only

a limitation to light work, encompassing significantly less strenuous jobs than Plaintiffs

13
previous, medium level work, but also myriad postural and manipulative limitations to account
for Plaintiffs pain and limited range of motion in his left knee, left wrist, and hands.

Plaintiff does not specify what, if any, additional restrictions his arthritis symptoms
requited except to state that he should be found totally disabled. As noted in the AL]’s
decision, Plaintiffs counsel at the administrative level argued that the medical records reflect
PlaintifPs “significant problems standing and walking secondary to pain.” (Tr. at 16.)
However, the ALJ correctly noted that Plaintiff was found to have a normal gait, muscle tone,
and muscle strength throughout his treatment notes. (Ir. at 15, 16, 17.) In addition, as
explained above, the ALJ found Plaintiffs hearing testimony that he could stand for 20
minutes and walk for 15 minutes less-than-fully-credible in light of his activities, which
included shopping, cooking, helping care for his paralyzed mother, and walking his dog twce
a day; the medical records, which included fairly benign physical findings as well as medication
use that partially to fully controlled his symptoms; and the medical opinion evidence from
Drs. Song and Gay, which supports the AL]’s conclusion that Plaintiff could perform light
work with further limitations. Because the ALJ explained and relied on all of the preceding
evidence in making the disability determination in the present case, substantial evidence
supports that decision.

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding

no disability be AFFIRMED, that Plaintiffs Motion for Judgment [Doc. #15] be DENIED,

14
that Defendant’s Motion for Judgment on the Pleadings [Doc. #16] be GRANTED, and that

this action be DISMISSED with prejudice.
This, the 18 day of February, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

15
